


EXHIBIT  10.6




Compensation Recovery Policy




The Human Resources and Compensation Committee has adopted a Compensation
Recovery Policy for executive and senior officers.  Under this Policy, the
Company, to the extent permitted by governing law, may recover equity or other
at-risk income that was based on achievement of quantitative performance
targets, or cease payments under an employment agreement, if an executive or
other senior officer engaged in intentional misconduct resulting in a financial
restatement or in any increase in his or her incentive or equity income.  Equity
or other at-risk income includes, without limitation, income related to the
annual Performance Compensation and Incentive Compensation Plans, Stock Option
Awards, Restricted Stock Awards, Performance-Accelerated Restricted Stock
Awards, and employment agreements, where applicable.  The Company will also,
pursuant to the terms of the plans, notice of awards, or other agreements,
recover any equity or at-risk income received by an executive or officer should
such individual engage in activity that competes with, or is otherwise harmful
to the Company or its affiliated companies.


The Committee will have sole discretion in determining (i) whether the
executive’s or officer’s conduct has or has not met any particular standard of
conduct under the law or this Compensation Recovery Policy, and (ii) the amount
of compensation that may be recovered from the executive or
officer.  Recoverable compensation will include equity or at-risk income
exercised, earned or distributed (as applicable) during the period(s) that
required restatement or during the period(s) in which the executive or officer
engaged in competitive or otherwise harmful conduct (not to exceed 3 years), up
to the amount (adjusted for interest) which the executive or officer obtained as
a result of such conduct.  The amount of Recoverable Compensation may also
include fines, penalties, and other expenses incurred by the Company as a result
of such wrongful conduct under the Policy, including expenses incurred to recoup
compensation under this Policy.  In making the above determinations, the
Committee shall conduct a hearing at which the executive or officer will have
the opportunity to defend his actions and otherwise explain his conduct.  The
Committee shall carefully consider the statements of the executive or officer at
such a hearing prior to making its determination.
 
Recovery under this Policy shall not preclude the Company from seeking relief
under any other agreement, policy or law.  The attached matrix entitled
“CLAWBACK” shall be construed as part of this Compensation Recovery Policy
.

 
 

--------------------------------------------------------------------------------

 



CLAWBACK
 
 
Employee Group
Clawback Provision and Timeframe*
Comments
 
Exec Officer
Corp Officer
Pres/
GM
 
CFO
   
Stock Options
X
X
X
X
 
· All gains from exercise(s) that occurred during any period(s) that required
restatement up to the amount of the excess obtained by the prohibited activity
or restatement.
 
Not to exceed 3 years
Performance Shares
X
X
X
X
 
· The full value of any performance shares distributed for any period(s) that
required restatement up to the amount of the difference caused by such
restatement.
 
Not to exceed 3 years
ICP
X
     
 
· All payments made that were in excess of the correct multiplier for the
relevant timeframe**.
 
Not to exceed 3 years
PCP
X
X
X
X
Employment Agreement
X
X
   
 
· All payments to date.  No future payments will be provided.
 
N/A



*In all cases, the amount recoverable shall include interest and fines,
penalties, and other expenses, including expenses incurred to recoup such
amounts (as described in the Policy).


**The “relevant timeframe” – the timeframe that covers the period of time when
the misconduct first occurred to the date it was corrected.  Inclusive of any
amounts paid to, or incurred/owed to the employee.

